Citation Nr: 0841994	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for left leg 
disability.

2.  Entitlement to service connection for loose teeth.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from December 1991 to June 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In March 2005, the Board denied an 
increased rating for irritable bowel syndrome and remanded 
four service connection claims for additional development.  
The case has been returned to the Board for decision as to 
the two issues noted on the title page of this decision.  The 
other two claims, service connection for a sinus disability 
and a low back disability, were granted in a May 2008 rating 
decision.

The issue of entitlement to service connection for a left leg 
disability is addressed in the Remand that follows the order 
section of this decision.


FINDING OF FACT

The veteran currently has a chronic disability characterized 
as loose teeth due to root resorption that is etiologically 
related to dental treatment in service; these loose teeth 
were not an intended effect of that treatment.


CONCLUSION OF LAW

Loose teeth due to root resorption were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the evidence currently 
of record is sufficient to substantiate this claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381 (2007).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2007).

For the purposes of determining whether a veteran has 
treatment eligibility, the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. 
Reg. 15,556 (1997).  This GC opinion relied upon the 
definitions of "trauma" in Black's Law Dictionary and 
Stedman's Medical Dictionary.  Black's Law Dictionary defines 
"trauma" as "[a] physical injury caused by a blow, or fall or 
a psychologically damaging emotional experience."  Black's 
Law Dictionary, p. 1344 (5th ed. 1979).  Similarly, Stedman's 
Medical Dictionary defines "trauma" as a "wound; an injury 
inflicted usually more or less suddenly, by some physical 
agent."  Stedman's Medical Dictionary, p. 1320 (3d unabridged 
lawyers' ed. 1972).  Thus the GC concluded that, from a legal 
or medical perspective, trauma is an injury.  Since treatment 
is given in order to remedy the effects of disease or injury, 
dental treatment is not synonymous with dental trauma.  

The significance of finding a dental condition is due to in-
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2007).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth.  Further, for the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during service.  VAOPGCPREC 5-
97 (1997), 63 Fed. Reg. 15,556 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran contends that service connection is warranted for 
loose front teeth which she believes are a result of 
orthodontic treatments in service.  She underwent surgery in 
September 1996 to correct an open bite deformity diagnosed as 
apertognathia.  On VA examination in August 2001, her history 
of oral surgery to correct malocclusion of her teeth was 
noted; however, no clinical findings regarding any current 
dental condition were noted.  An October 2001 VA medical 
record notes that the veteran was seen for an outpatient 
dental examination.  In her substantive appeal, the veteran 
indicated that her teeth were loose as a result of the oral 
surgery to correct malocclusion of her teeth that she had 
during active service.  

In March 2006, the veteran underwent VA medical examination 
specifically for the purpose of determining the etiology of 
her dental disability.  The VA dentist reviewed the claims 
folder and examined the veteran.  She noted the current 
complaint of four loose front teeth.  The examiner opined 
that root resorption and subsequent loosening of teeth were 
most likely etiologically related to the orthodontic 
treatment the veteran received while in service.  She opined 
that the service-connected diagnosis was root resorption.  

The Board observes that the VA examiner links the current 
disability, root resorption and subsequent loosening of 
teeth, to treatment in service.  The veteran has maintained 
that she had no such disability prior to service.  The record 
does not suggest otherwise.  Further, the record does not 
suggest that loose teeth were an intended effect of treatment 
provided during the veteran's military service.  The Board 
notes that there is no medical opinion against this claim.  
Therefore, the Board finds that the evidence is at least 
equally balanced, or in equipoise, as to whether the current 
teeth disability is etiologically related to medical 
treatment in service.  As such, service connection for root 
resorption and resultant loose teeth is in order.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for a disability characterized as loose 
teeth due to root resorption is granted.


REMAND

The veteran contends that service connection is warranted for 
a left leg disability.  Service treatment records note a 
history of left leg thrombophlebitis prior to service 
enlistment.  Vascular surgery clinic records reflect that the 
veteran was seen with left calf and thigh complaints during 
service.  An April 1999 record notes that the veteran was 
diagnosed with shin splints.  On VA examination in August 
2001, the diagnoses included myofascial syndrome with no 
joint abnormality on clinical examination.  Service treatment 
records for the veteran as a dependent spouse dated in 2003 
and 2004 show that she sought treatment for left leg pain of 
unknown etiology on multiple occasions.  

The veteran underwent VA examination in March 2006 for 
evaluation of the left leg.  The examiner made observations 
with regard to bone, joint and muscle impairment of the left 
leg but noted that a vascular consultation was required to 
assess vascular issues of the left lower extremity.  

Considering the recommendation of the VA examiner, and the 
request of the veteran's representative set forth the in 
September 2008 informal hearing presentation to the Board, 
the Board finds that additional examination is warranted.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the etiology of any current 
vascular disability of the left lower 
extremity.  The veteran should be 
properly notified of the examination.  
The claims files, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

All indicated studies and tests should be 
accomplished.  All clinical findings 
should be reported in detail.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present left leg disorder or pathology as 
to whether there is a 50 percent or 
better probability that it etiologically 
related to the veteran's active service.

The examiner should set forth the 
complete rationale for all opinions 
expressed.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal based on a de novo review of all 
pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified, but she has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


